Per Curiam.
On November 21st, 1923, judgment ivas rendered against the defendant-appellant and in favor of plaintiff-appellee in two actions, one to recover wag-es earned and wages accruing under a contract after the alleged wrongful discharge of plaintiff-apellee by defendant-appellant, during which period the plaintiff-appellee was unable to secure other employment, and in the other case for a later period. Judgment in the first action ivas for $172.80 and costs, and in the second action for $400 and costs.
The two suits were tried together by the judge, sitting without a jury, and have been argued here together.
At the trial the plaintiff relied upon a written contract, which read as follows:
*920“May 39th, ’23.
"“Grand View Park Hotel,
“Morris Co., N. J.
“This is to certify that I, George L. Thompson, manager •of the above hotel, do hereby employ Howard Richardson as chef of the above hotel from May 29th, 1923, to June 30th, 1923, at the rate of $150 a month, and from July 1st, 1923, the said Howard Richardson is to receive $200 per mouth as chef to September 15th, inclusive, at which date, at midnight, the term of the contract expires. The said Richardson, however, agrees to remain as chief chef up to September 15th, 1923, one day per week off duty with pajr.
“Signed,
“Jacob Heinochowitz, Owner.
“By George L. Thompson, Manager.
“Howard Richardson.”
The defendant denied that he executed the contract, or that he authorized its execution, or that he knew of its existence. The court below found that the contract was entered into by Mr. Thompson as the duly authorized agent of the defendant, and there was abundant evidence to support that finding, and the court below was fully justified in finding that the contract was binding upon the defendant.
In an endeavor to prove the terms and conditions under which the plaintiff was employed, the plaintiff offered in evidence a letter purporting to have been written by Mr. Thompson to Thomas E. Reilly, the manager of the employment agency through which the plaintiff had been employed. It was objected to as not binding upon the defendant, but it was admitted in evidence. This letter, the evidence shows, was written by Thompson. It shows not only the terms tinder which the plaintiff was hired, but also that the “employment card” was mailed to the agency, in accordance with the requirement of the agency in its letter introducing plaintiff to the defendant, of which requirement, of course, the defendant was aware. The letter in question was therefore *921evidential upon the question oí compliance with that requirement. If the deiendant desired to limit its evidential force to that purpose, he should have indicated that wish by a proper motion, and that he did'not do. In this connection it is to be observed that it nowhere appears to what extent the trial judge made use of the letter in his determination of the case. The presumption is that he used it properly. We, therefore, conclude that there was no error in this matter.
The only remaining point is that the plaintiff abandoned his employment and was not discharged.
The trial judge found against the defendant upon this point and there was ample evidence to support his finding.
Both judgments will he affirmed, with costs.